t   LED
                                                                                                                    FI
                                                                                                                    ttppY
                                                                                                                      E Fhi. EA LS
                                                                                                                        PF EALS
                                                                                                            2013 MA     1    Ail 8:2
                                                                                                                                  4

                                                                                                            S               ASHM T0



                     IN THE COURT OF APPEALS.
                                            OF THE STATE OF WASHINGT                                                N       TY


                                                              DIVISION II


               PACIFIC NORTHWEST HOLDINGS, LLC, a                                       No. 42221 2 II
                                                                                                  - -
               Washington limited liability company,


                       Respondent Cross -
                                  /     Appellant,

                       V.




               JERROLD B. IRWIN and GAIL IRWIN,                                   UNPUBLISHED OPINION
               husband and wife; JOHN D. IRWIN, a married
               man as his separate estate,


                       AppellantsCross-
                                 /    Respondents,

               CHARLES ICE and SHERYL ICE,husband
               and wife,

                       Defendants.


1 - - _ __ -                         John Irwin and Jerrold B. - Gail Irwin, husband and wife - (
                        HUNT, P. . - --
                               J                             and                              collectively

               referred to   as "the   Irwins "),   appeal the trial court's 1)
                                                                             ( denial of their motion to vacate a default

               judgment against Charles and Sheryl Ice in Pacific Northwest Holdings, LLC's PNH) lawsuit
                                                                                            (

               against the Irwins and the Ices for trespass damages and injunctive relief in connection with their

               use of areas outside their reserved easements after selling a tract of land to PNH; 2)
                                                                                                   ( construing a



               1
                   The notice of appeal reads, The Defendants ...
                                               "                      appeal." Clerk's Papers (CP) at 163. In
               addition to the Irwins, the "defendants"at trial included Charles and Sheryl Ice. In this appeal
               the Irwins attempt to raise a lack of notice claim on the Ices' behalf; but the Ices raise no issues
               themselves.
No. 42221 2 II
          - -



reserved easement as located along the eastern 16 feet of the tract; 3)award of trespass and
                                                                     (

delay damages to PNH based on the Irwins' continued use of their driveways and a roadway

located outside their easements as determined by the trial court ( court-
                                                                   "    designated easements ");

and (4)findings of fact and conclusions of law holding the Irwins financially responsible for

relocating their driveways and the existing roadway to conform to these court-
                                                                             designated

easements.     The Irwins argue that they were entitled to notice of PNH's motion for default

judgment against the Ices, that PNH did not provide alternative access to their homes,.
                                                                                      that there

was no evidence of PNH's having suffered specific damage as a result of the Irwins' trespass

outside their court-
                   designated easements, and that there was no evidence that the Irwins

proximately caused an unreasonable delay in PNH's development of its property.

          PNH cross -appeals the trial court's findings and conclusions (1)allowing the Irwins to

continue using the bridge over Clover Creek (despite the trial court's conclusion that the road

approaching the bridge is located outside the north -
                                                    running easement reserved and described in

the deed conveying the property from the Irwins to PNH); ( )
                                                       and 2 allowing Jerrold Irwin to use

additional   PNH             to drive inand to back out of- - ara g e, which
                                                          his g   - - - -         he could not do within
                                                                                               -  -

the confines of the reserved easement. PNH argues that whether this additional PNH property

was necessary for Jerrold Irwin to access his garage was not an issue properly before the trial

court because the Irwins did not ask for deed reformation and there was no other basis to alter the


deed, despite Jerrold Irwin's request for this additional easement area at trial.

          Assuming without deciding that the trial court's denial of the Ices' motion to vacate the

default   judgment   is   even   properly   before us,   we   affirm.   We also affirm the trial court's



2"
 Reserved easement"refers to any easement that the deed reserved for the Irwins.

                                                     2
No. 42221 2 II
          - -



determination that the reserved south north easement is located in the eastern 16 feet of the tract
                                      -


and its ruling that the Irwins must pay for relocating their easements, if they choose to relocate

them. We reverse the trial court's rulings allowing the Irwins access to the' Clover Creek bridge

and creating additional easement rights for Jerrold Irwin to maintain his existing ingress to and

egress from his garage. We also reverse the trial court's damages award to PNH.
                                               FACTS


         In 1976, John and Jerrold Irwin's parents conveyed a small parcel of a larger 30 acre tract
                                                                                          -

to John the next year their parents conveyed a similar parcel to Jerrold. The Irwin brothers
built homes on their respective parcels. In 2003, the Irwin brothers and their sister, Cheryl Hunt,

inherited the remainder of their parents' 30 acre tract as tenants in common. .Their parents'
                                             -

home and the parcel on which it was situated bordered the south side of Clover Creek, which

runs east west across the tract; John Irwin and Hunt conveyed their parents' parcel to John
          -

Irwin's daughter and soninlaw,Charles and Sheryl Ice.
                         - -

         The only access to the Ices' parcel and to the Irwins' parcels is a roadway heading north,

near the eastern property line of the larger tract --This roadway also runs across asmall

bridge over Clover Creek and exits the tract through a trailer park to Brookdale county road to

the north.



3
  In the interim, however, until PNH begins development of the property and installs the plat's
interior streets, the parties represented at oral argument that the Irwins may continue using the
existing roads for access to Jerrold Irwin's garage and access to the bridge across Clover Creek.
4
    We use first names for clarity where helpful; we intend no disrespect.
5
    The record before us on appeal does not include the quit claim deeds that conveyed these two
parcels to their sons; thus, we cannot verify what easements across the larger, tract, if any, the
Irwins' parents provided to them when he conveyed these parcels.

                                                  3
No. 42221 2 II
          - -



                                       I. PARTITION ACTION


       The tract became involved in, a    partition    action.   The court-
                                                                          appointed receiver, Steve

Larson, recommended that the Irwins obtain     a   survey of the   I
                                                                       entire tract. The Irwins, however,

did not follow Larson's recommendation.      Without a survey, Larson drew a deed map, which

depicted hand drawn crosshatched easements reserved for the Irwins and the Ices. The Irwins

and Larson believed that (1) reserved easement running south and north along the tract's
                            the

eastern boundary was coextensive with the existing eastern roadway running south and north;

and (2)this reserved easement included the small bridge over Clover Creek that connected to

Brookdale county road to the north. The Irwins and Larson testified that the Irwins intended to

retain this access along the eastern roadway running south and north, including the bridge across

the creek.


          In a January 2008 partition sale, PNH purchased the tract, exclusive of the Irwins' and

the Ices' parcels. On the map referenced by and attached to the deed conveying the tract to PNH,

Larson hand drew easement locations, purporting to reserve for the Irwins and the Ices

perpetual,non -exclusiveeasementssixteen (16)feet in width for ingress,
                                              --                      egress and utilities. "

Clerk's    Papers ( CP) at 155.   Larson did not include in the deed, however, written legal

descriptions of these reserved easements; instead, the deed stated simply that the reserved

easements were "
               located as shown on the map."CP at 155.




6
   On this deed map, Larson marked the locations of several easements connecting the three
Irwin/ ce homes to a commonly shared 16- wide easement running south to north along the
      I                                     foot -
tract's eastern boundary, crossing the Clover Creek bridge, and connecting to Brookdale county
road. The deed map also bears the handwritten word "bridge,"      with an arrow pointing to the
apparent location where the bridge crosses Clover Creek. Ex. 1 at 6.

                                                   4
No. 42221 2 II
          - -



         After obtaining title, PNH hired Apex Engineering to draft the first plat development

proposal   for the tract.    This first development proposal would have given Jerrold Irwin an

additional small parcel on the north side of his existing parcel to provide access from his garage

to the development's planned internal street network. This first development proposal did not,

however, include the one of the reserved easements that Larson had drawn on the deed map, the

west east easement that connected
     -                                   Jerrold's   parcel   to the eastern south north
                                                                                   -       easement.'   But


Jerrold Irwin was apparently satisfied that PNH's anticipated grant of an additional small parcel

adjacent to his garage would provide adequate access to his property; thus, he did not object on

this ground.

         Nevertheless, the Irwins and the Ices objected to this first development proposal because

it eliminated their shared reserved easement across the Clover Creek bridge, which provided

access to Brookdale county road to the north. Instead of the reserved easement that Larson had

depicted.on the deed map, this first PNH development proposal confined the Irwins' and the

Ices' parcels' ingress and egress to an entrance on the east side of the tract, which would

eventually   connect to     a -nei   hborin   subdivision to the east whenPNH's subdivision was --


completed. When the Irwins objected, PNH withdrew this proposed first plat.

                 At PNH's request, Apex surveyed the tract and discovered that the true eastern

boundary was approximately 10 to 15 feet farther east than the Irwins believed it to be. Using
this true eastern boundary, PNH produced a second plat development design, which ( placed
                                                                                 1)




7
    This reserved easement ran along the south edge of Jerrold Irwin's parcel to the Irwin' jointly
shared south north easement to the east.
             -




                                                       5
No. 42221 2 II
          - -



the Irwins' (
            and Ices')actual easement running south to north to Brookdale County Road,

 roughly 10 to 15 feet east of the existing south to north eastern roadway; (2)effectively
                                                   - -

 eliminated the Irwins' use of the existing roadway and the bridge over Clover Creek; ( )
                                                                                      3

 eliminated the additional parcel adjacent to Jerrold Irwin's garage for access that the first plat.

 proposal had included; and (4)instead, limited Jerrold Irwin's access to the crosshatched area

 Larson had hand drawn on the deed map,running from the south edge of his parcel to the shared

 southnorth easement contiguous with the tract's eastern boundary.
      -

        The Irwins again objected. Jerrold Irwin complained that by limiting him to the reserved

 easement designated on the deed map, he would have no access to his garage.

              II. LAWSUIT FOR TRESPASS DELAY DAMAGES AND INJUNCTIVE RELIEF
                                       /


        PNH sued the Irwins and the Ices for trespass damages and injunctive relief; PNH also

 sought declaratory relief establishing the location of the Irwins' easements. PNH claimed that

 the Irwins and the Ices were currently traveling on a roadway and driveways outside their legal

 easements. PNH asked the trial court to rule ( ) the Irwins' and the Ices' reserved easements
                                              1 that

intheir deed map were and -unenforceable ;or ( ) - - -alternative,that their-
    --                                     - 2 in the              -        reserved -

 easements should be restricted to the areas Larson had drawn on the deed map attached to the

 deed that had conveyed the tract to PNH.

                 A. Partial Summary Judgment against Irwins; Default against Ices

        PNH moved for summary judgment. Because the Ices had failed to answer its complaint,

 PNH obtained a default judgment against them, enjoining the Ices from using any part of the


 8 We estimate this distance based on the photographs admitted at trial,which depict Jerrold Irwin
 holding a measuring tape 16 feet out from various points along the eastern property line. See
 VRP (
     Apr. 18, 2011)at 168 72;Ex. 17, 18, 20, 21.
                          -

                                                 6
No. 42221 2 II
          - -



property that PNH had purchased outside the areas that the Ices had expressly reserved in the

deed conveying the tract to PNH.

        The trial court granted partial summary judgment to PNH, 1)-
                                                                 ( determining that the

easement connecting Jerrold Irwin's parcel to the shared eastern easement (running south to

north to Brookdale county road)ran along the south edge of his parcel in a straight line east to

the tract's eastern boundary; and (2)enjoining the Irwins and the Ices from using their existing

driveways connecting their homes to the eastern easement because these driveways were located

at least partially outside the reserved easements that Larson had hand drawn on the deed map.

The trial court did not resolve on summary judgment, however, the location of the reserved

eastern easement running north to Brookdale county road. Nor did it award damages. Instead,

the trial court reserved these issues for trial.


        The day before trial began, the Irwins' counsel appeared on behalf of the Ices and moved

under CR 60( )to vacate the default judgment against the Ices. The Irwins asserted that they
           b

were entitled to, but had not received, notice of the Ices' default, despite PNH's having moved

for default against onlythe -
                    -    - Ices.
                               The trial court denied this motion.----- - - -- - - - -- - -- -
                                            B. Bench Trial


        Following a bench trial, the trial court found that the eastern 16 foot easement was
                                                                           -

contiguous with the true eastern boundary of the tract. But the trial court granted a deviation

                          designated easement ") to
from this easement ( court-
                     "                                  provide the Irwins "reasonable approaches

to the bridge"over Clover Creek, located roughly 15 feet west of the court -designated easement.

CP at 151 (Conclusion of Law (CL)13. The trial court also found that PNH and Jerrold Irwin
intended that PNH have a right to relocate the shorter west east easement connecting the south
                                                            -



                                                   7
No. 42221 2 II
          - -



edge of Jerrold Irwin's parcel to the shared south north eastern easement by rerouting this shorter
                                                   -

easement through the plat's yet- be-
                               to - constructed internal street network (so long as PNH

provided sufficient vehicle maneuvering space for Jerrold Irwin to back out of his garage, to

turn, and to drive forward out his driveway).

         In addition, the trial court ( )
                                      1 enjoined the Irwins from using the existing eastern roadway

running south to north to Brookdale County Road, to the extent that this roadway lay outside the

easternmost 16 feet of the tract, where the trial court determined the reserved southnorth
                                                                                     -

easement was located; 2)
                      ( placed on the Irwin the cost of constructing a new roadway and new

driveways within the court's designated easement areas; and (3)awarded PNH $20, 00 in
                                                                              0

trespass and delay damages based on its finding that the Irwins had trespassed over areas located

outside their reserved easements.


                                             C. Appeal

         The Irwins appeal the trial court's 1)denial of the Ices' motion to vacate the default
                                             (

judgment PNH obtained against the Ices; 2)determination that the eastern easement (running
                                        (

south to north;
      - -- exiting on Brookdale CountyRoad)
                   -                      islocated the -easternmost 16 feet of the

tract, along its eastern boundary; 3)
                                   ( determination that the Irwins are financially responsible for

relocating their driveways to the trial court's designated easement areas and for relocating within

the 16 foot court-
       -         designated easement area the eastern roadway running north to Brookdale; and

4)award of trespass delay damages to PNH. PNH cross -appeals the trial court's allowing the
                    /

Irwins to use the bridge over Clover Creek (outside the court-
                                                             designated eastern easement) and

allowing Jerrold Irwin to use additional PNH land adjacent to his garage so that he may drive his

car   in and back out.
 No. 42221 2 II
           - -



                                                     OVEN"
                                                         1


                                            I. DEFAULT JUDGMENT


          The Irwins argue that the trial court erred by refusing to grant the Ices' motion to vacate

 the default judgment because PNH failed to serve notice on the Irwins. The Irwins contend that
 1)because they were named co-
                             parties in the amended complaint, PNH was required to give

 them notice of PNH's motion for default against the Ices; and (2)because PNH did not provide

 notice to them ( Irwins), trial court erred in denying the Ices' motion to set aside the default
                         the

judgment. These arguments fail.

          We review for abuse of discretion a trial court's denial of a motion to vacate a default


judgment. Morin v. Burris, 160 Wash. d 745, 753, 161 P. d 956 (2007).A trial court abuses its
                                 2                  3

 discretion when its decision is based on untenable grounds or reasons;a decision is untenable if it

 rests   on an   erroneous   application   of law.   State v. Rafay, 167 Wash. d 644, 655, 222 P. d 86
                                                                           2                  3

 2009);
      Morin, 160 Wash. d at 753. Because Washington law disfavors default judgments, we are
                   2

 more likely to find an abuse of discretion and to reverse a trial court's decision refusing to vacate

a default judgment than that -
                             sets -aside a default judgment. White v.Holm,- Wn: d-
                                                                   -      73- 2 348; - - -

 351 52, 438 P. d 581 (1968);
     -        2             Showalter v. Wild Oats, 124 Wash. App. 506, 511, 101 P. d 867
                                                                                3

 2004).But such is not the case here.

          The Irwins cite CR 55( )( proposition that every " arty who has appeared in the
                             3)a for the                   p

 action,"
        including those not being defaulted, are entitled to notice of a motion for entry of default

 brought against any other party to the dispute and that this clause necessarily includes them. We

 disagree. CR 55( )(
              3)a provides:



 9 The Ices received proper notice.

                                                        7
No. 42221 2 II
          - -



               Any party who has appeared in the action for any purpose shall be served
        with a written notice of motion for default and the supporting affidavit at least 5
        days before the hearing on the motion. Any party who has not appeared before
        the motion for default and supporting affidavit are filed is not entitled to a notice
        of the motion.


        In examining whether CR 55( )(
                                3)a requires notice to all parties previously named in a

proceeding, we begin     with the rule'
                                      s       plain meaning: " If the meaning of a rule is plain and

unambiguous    on   its face, then   we are   to   give   effect to that   plain meaning." Overlake Hosp.

Ass'n v. Dep't of Health, 170 Wash. d 43, 52, 239 P. d 1095 (2010).The plain language of CR
                                2                3

3)
55( )(
  a is clear that "[ riy party"means any party against whom a motion for default has been
                  a]

brought, not every party named in the complaint. The Irwins fail to show that CR 55( )(
                                                                                 3)a
required PNH to provide them with notice of the hearing to enter a default judgment against the

Ices.   Therefore, we hold that the trial court did not abuse its discretion in denying the Ices'

motion to vacate the default judgment.

                     II. EASEMENT LOCATIONS AND ROAD RELOCATION COSTS


        The Irwins next argue that the trial court erred in ( )
                                                            1 finding that the eastern south north
                                                                                             -

easement was located along the easternmost 16 feet of the tract; precluding the Irwins from using
                                                                                        -

the existing roadway immediately west of this 16 foot strip; and (2)
                                                 -                  making them financially

responsible for relocating this eastern roadway and for relocating Jerrold Irwin's driveway to

comport with the trial court's other designated easements leading to the Irwins' individual

parcels. PNH counters that the trial court erred in granting the Irwins use of the roadway



 to Other jurisdictions have reached similar conclusions when interpreting rules involving
 language similar to our CR 55( )( Edwards v. Van Voorhis, 11 Ariz. App. 216, 220, 463.
                            3).a See,
P. d 111 ( 1970) ( "`
 2               served upon     opposing counsel "' includes only counsel of the party being
 defaulted) citation omitted);
            (                See also, Card v. Polito, 55 A. .123, 125, 389 N. d.
                                                          2d D                  S.  2
                                                                                    Y 696
 1976)limiting the term " ny defendant"to only the party being defaulted).
         (                a

                                                          10
No. 42221 2 II
          - -



approaches to and the bridge over Clover Creek. We hold that substantial evidence supports the

trial court's finding that the south north easement was located along the eastern boundary of the
                                     -

tract, that PNH acted reasonably in relying on the deed and attached map to reflect that easement

location, and that the trial court did not err in allocating to the Irwins the eventual costs of

relocating their eastern roadway, as well as their individual driveways, to comport with each of

their court-
           designated easements, if they choose to do so.

         Nevertheless, we note PNH's representation at oral argument that the Irwins may
                                     .

continue to use the existing roadway and driveways until such time as PNH provides alternative

access   to the Irwins     through    the   plat's   internal streets.   Thus, ( )the Irwins will not incur
                                                                               1

roadway and driveway connection relocation costs immediately, and (2)Jerrold Irwin may avoid

incurring any driveway relocation costs if he and PNH are able to connect his driveway directly

to the   plat's   internal streets.   But if Jerrold Irwin chooses to connect his driveway to the plat's

internal streets in a manner that is at variance with PNH's eventual development plat, he will

bear the costs of reconfiguring his driveway, as the trial court ordered."
                                                 A - Standard ofReview - -- - - - - -- - -- - -- - - -


          We consider unchallenged findings to be verities on appeal. In re Marriage of Brewer,

137 Wash. d 756, 766, 976 P. d 102 (1999).We review challenged findings of fact for substantial
      2                  2

evidence; substantial evidence is "a sufficient quantity of evidence in the record to persuade a


11
   The plat's final internal street design was not known or made part of the record on appeal.
Instead, the record contains several early proposed plats involving different possible connections
between Jerrold Irwin's parcel and the plat's internal streets. We note that the Irwins objected to
an early plat design that would have connected Jerrold's driveway directly to an internal plat
street and that a later plat design showed his parcel abutting an internal plat street on the other
side of his parcel, away.from his driveway.



                                                           11
No. 42221 2 II
          - -



fair -
     minded, rational person of the truth of the finding."State v. Hill, 123 Wash. d 641, 644, 870
                                                                               2
P. d 313 ( 1994). Conclusions of law must flow from the
 2                                                            findings   of fact.   Ruse v. Dept of

Labor &   Indus.,138 Wn. d 1, 5, 977 P. d 570 (1999).We review questions and conclusions of
                       2              2

law de   novo.   Sunnyside Valley Irrigation Dist. v. Dickie, 149 Wash. d 873, 880, 73 P. d 369
                                                                    2                 3

2003).

         We determine the intent of the original parties to an easement from the deed as a whole.

Zobrist v. Culp, 95 Wash. d 556, 560, 627 P. d 1308 (1981).And we construe any ambiguities in
                      2                  2

the deed against the grantor. Harris v. Ski Park Farms, Inc., Wn. d 727, 745, 844 P. d 1006
                                                            120 2                  2

1993).Here,the Irwins were the grantors; and Larson prepared the deed map on their behalf.

                               B. Easement Locations; Bridge; Garage Access

         Jerrold Irwin testified that he believed the roadway running southnorth across the bridge
                                                                           -

was located within the eastern 16 feet of the tract. Larson testified that his handwritten markings

on the deed map were to serve as approximate locations of the Irwin' reserved easements; the

deed itself, however, did not contain this information.      And neither the Irwins nor Larson


presented evidence that either of them had communicated to PNH before the -
                                       -                                  partition sale-their

understanding    or   intent about the exact location of their reserved easements.     Furthermore,

Larson had advised the Irwins to obtain a survey so the exact boundaries of the tract and any

reserved easements could be understood and        legally described. But they had ignored this

counsel and, thus, assumed the risk that when they conveyed the tract to PNH, the deed and

Larson's attached hand -annotated deed map did not accurately represent their reserved

easements' intended or existing locations.




                                                 12
    No. 42221 2 II
              - -



                                         1. Eastern southnorth easement
                                                         -


           Among the uncontroverted findings, the trial court found that the southnorth easement
                                                                                  -

    was clearly diagrammed on the deed map, that its eastern edge was drawn contiguous with the

    eastern boundary of the tract, and that its western edge extended 16 feet west from the tract's

    eastern boundary. Based on these unchallenged findings, we hold that the trial court reasonably
                                                                                                      12
    concluded that the easement    depicted   and reserved   on   the deed map   was   not   ambiguous.

    Accordingly, we hold that substantial evidence supports the trial court's finding that the south -

    north easement is located in the eastern 16 feet of the tract, with the easement's eastern edge

    contiguous with the tract's eventually surveyed eastern boundary.

                                                    2. Bridge

           The trial court also concluded, T] e intents [of the parties] were clear and the [Irwins]
                                           "[ h

    should be allowed continued use of the bridge,"
                                                  roughly 10 feet west of the eastern south north
                                                                                            -
              13
    easement.      CP at 151 (CL 12).But the record is devoid of evidence that the Irwins or Larson

    communicated to PNH before the partition sale any intent to continue using the bridge after PNH

j   assumed -
            ownership ofthetract. Thus the trial court's conclusion about the parties' intents for
                                                                                       -



    12
       We note, however, that the trial court also concluded, The location of the bridge, as opposed
                                                              "
    to the easement, as marked on the map is somewhat ambiguous."CP at 151 (CL 12).
    13
       Exhibit 17 shows Jerrold Irwin standing with a 16 foot measuring tape next to the bridge. The
                                                          -
    Irwins offered this photograph to illustrate that the bridge is within 16 feet of the fence to the
    east, which fence the Irwins believed to be contiguous with the tract's eastern property line. The
    survey, however, shows that the fence is actually 16 feet west of the tract's eastern property line.

    14 Larson's ambiguous handwritten circle, arrow, and the word "bridge"on the deed map were
    not accompanied by the word " asement."Ex. 1.
                                e



                                                     13
No. 42221 2 II
          - -



continued use of the bridge does not flow from its findings of fact; nor does the record support

the trial court's permitting the Irwins access to and over the bridge after selling the tract to PNH.

           As we have previously noted, however, PNH informally noted at oral argument that the

Irwin may continue to use the existing roadway access to and over the bridge until PNH

provides alternative internal access.to the Irwins (not necessarily over the bridge) when PNH
                                   15
develops     its subdivision   plat.

                                            3. Garage access

           In its cross -appeal, PNH challenges the trial court's order allowing Jerrold Irwin to use

part of the tract sold to PNH, located adjacent to his garage, to allow him to drive his car into the

garage and to back out of his parcel, even though the Irwins had not reserved this area as an

easement. Br. of Resp't at 5,9, 12, 17, 20. PNH argues that the trial court erred in concluding:

           T] e intent of all parties was that [PNH] could relocate the easement to Jerrold
            h
           Irwin's home by using the internal plat [streets],provided that Jerrold Irwin
           may back out,turn and drive forward down his driveway to the plat roads.

Resp'ts'Supp. Br. at 14 (second emphasis added) quoting CP at 152 (CL 19)). asserts that
                                                (                        PNH
                                                                  17
there is   no   evidence of such intent inthe
                         -                 -    record:
                                                      l   We agree.




1s
     See n. .
          3


16 As we have already noted, the parties represented at oral argument their mutual intent to allow
the Irwins to continue using the current access to their houses via their existing driveways and
roadway on an interim basis, until such time as PNH provides access to the Irwins' parcels along
its internal plat streets.
17
   The Irwins counter that there was evidence of the parties' intent to allow Jerrold Irwin
continued access to his garage, even after PNH constructs its subdivision: They rely primarily
on PNH's first plat proposal, which depicted access from Jerrold Irwin's garage at the north edge
of his parcel to an internal street proposed for PNH's plat. But the Irwins objected to this first
plat proposal, and PNH withdrew it.

                                                     14
No. 42221 2 II
          - -



       As PNH asserts and we have previously noted, nothing in the record supports the trial

court's findings and conclusions conditioning PNH's right to reroute the Irwins' access through

the plat's internal streets on PNH's providing Jerrold Irwin with additional tract area outside his
                                18
parcel, adjacent   to his garage.    Although this result may appear harsh, we reiterate that (1)

despite Jerrold Irwin's garage and driveway's location on the north edge of his parcel, he joined

with his siblings in conveying the tract to PNH without ensuring that he retained a legally


       PNH's next proposal depicted access to the plat's internal streets from the south side of
Jerrold Irwin's parcel, not adjacent to his garage and driveway on the parcel's north side. Thus,
PNH's later proposed internal street locations do not support the Irwins' assertion that the parties
intended to allow Jerrold Irwin continued access to his garage from the north side of his parcel.
On the contrary, PNH's later proposed plat shows that, even if the parties had at one time
intended Jerrold Irwin to access internal plat streets from his garage and driveway, the Irwins
rejected this potentially intended plan when they objected to PNH's frst plat proposal.

18 The Irwins argue that the trial court did not err in providing additional tract area for Jerrold
Irwin to access his garage. They assert that the trial court's actions were proper because PNH
had "invoked the equitable jurisdiction of the court by filing a complaint asking for declaratory
relief ` etermining the area of defendants' easement', and asking the court for `any other and
       d
further relief the court deems just and equitable. "' Appellants' Supp. Br. at 8 (quoting CP at 3).
The Irwins point to Jerrold Irwin's trial testimony that it was impossible for him to exit his
garage and to turn around without additional adjacent area outside his parcel. This testimony
conflicted somewhat with his earlier statement, I can physically drive into my garage but I can't
                                                 "
back out and go back out onto the existing driveway that they, PNH, have] dedicated for me."
                                                                   [
VRP ( Apr. 18, 2011)at 176:
         The Irwins cite Martinez v. Kitsap Pub. Servs.,Inc., Wn. App. 935, 943; 974 P. d
                                                                94                              2
1261 (1999), the proposition that we have authority to look at the parties' subsequent acts and
               for
conduct regarding the location of easements. Although Martinez did not involve easements (it
involved contract interpretation and the parol evidence rule), have held that parol evidence
                                                                  we
may be used to explain an ambiguity in an instrument creating an easement. Green v. Lupo, 32
Wash. App. 318, 321, 647 P. d 51 (1982).Here, however, the parties' subsequent actions do not
                              2
support the Irwins' assertion that the parties intended to allow Jerrold Irwin additional easement
area to access to his garage. Again, the following evidence in the record shows that the parties
did not agree to such continued access: (1) Irwins' objection to PNH's first plat proposal,
                                                the
which would have provided Jerrold Irwin with continued access to his' garage via an adjacent
internal plat street abutting the north side of his parcel; and (2) s proposal of a new design
                                                                   PNH'
in response (which no longer provided such northern access to the parcel but instead, substituted
southern access).

                                                 15
No. 42221 2 II
          - -



cognizable easement for his garage and driveway access; and (2)the Irwins exacerbated the

easement roadway conflict before us now (a) ignoring their court-
          /                                by                   appointed receiver's advice

to obtain a survey of their property before selling the tract to PNH and ( ) relying instead on a
                                                                         b by

hand drawn map attached to the deed with no legal descriptions of the easements they likely
     -

intended to reserve.


       The Irwins thereby assumed both (1)the risk of discrepancies between the court-

designated easements and their existing roadway and driveways, and (2) risk of incurring
                                                                      the

costs to mitigate these discrepancies. CPL (Delaware) LLC v. Conley, 110 Wash. App. 786, 791,

40 P. d 679 (2002)citing Bennett v. Shinoda Floral, Inc., Wn. d 386, 396, 739 P. d 648
    3              (                                    108 2                  2

      Thus, we reverse that portion of the trial court's order requiring PNH to allocate
1987)).

additional PNH land to Jerrold Irwin to provide continued ingress and egress from his garage

similar to the access he enjoyed before conveying the tract to PNH.

                          C. Roadway and Driveway Relocation Costs

       The Irwins next argue that the trial court erred,in making them financially responsible for

relocating their driveways the roadway within their court designated easement areas.They - -
                                       -      -           -
contend that PNH should be required to compensate them for any "right to relocate" the

easements that the trial court granted. Br. of Appellants at 18. These arguments also fail.




19
   The Irwins do not challenge, however, the trial court's allocation of relocation costs for the
area surrounding the bridge, where the trial court allowed the Irwins to take "reasonable
approaches."CP at 152.



                                                16
No. 42221 2 II
          - -



         The Irwins' reliance on Crisp v. VanLaecken, 130 Wash. App. 320, 122 P. d 926 (2005)
                                                                             3
to shift relocation costs to PNH is misplaced. As grantors conveying the tract to PNH, the Irwins

assumed the risk that they were mistaken about the true property lines and reserved easement

locations with respect to their existing driveways and roadway when Larson hand drew cross-

hatched markings to depict the reserved easements on the deed map with no accompanying legal

description        and    no   survey.   Harris,   120 Wash. d at 745.
                                                         2                 Therefore, ( )any "relocation" of
                                                                                      1

driveways and roadway necessitated by the trial court's designation of the reserved easements
                                                                            21
depicted      on   the Irwins' deed map is the Irwins' responsibility;           and ( ) Irwins must bear any
                                                                                     2 the
                         22
relocation costs.




20
     The Irwins cite Crisp for the proposition that the holder of a servient estate "`
                                                                                     must purchase
the   right   to relocate [    an] easement        if he is to have it at all. "'   Crisp, 130 Wn. App. at 325
quoting MacMeekin v. Low Income Housing Institute, Inc., Wn. App. 188, 205 06,45 P. d
                                                       111                      -        3
570 (2002)). Irwins present no other authority to support their contention that they should
           The
not bear the cost 'of relocating the roadway and their driveways to conform to their court-
established easements. We recognize that (1)PNH has not yet constructed an internal street
network, into which these easements may be incorporated by the parties' agreement; and (2)
PNH's most recent proposed plat in the record before us on appeal does not depict plans to do so.
Thus, the question of whether the Irwins are entitled to compensation for PNH's relocation of
some of their designated easements to the internal streets in some future proposed plat requires
speculation; and this question is not ripe for review. State v. McKee, 141 Wash. App. 22, 36 37,
                                                                                           -
167 P. d 575 (2007),
      3                    review denied, 163 Wash. d 1049 (2008) if a claim is speculative and
                                                   2            (
hypothetical, it is not ripe for judicial resolution).
21
  At oral argument, the parties noted that relocating the roadway to the eastern south north
                                                                                       -
easement may be problematic because it contains wetlands.
22
     Jerrold Irwin admitted that he had ignored Larson's advice to obtain a survey. VRP (Apr. 18,
2011) at 193. "[ ] . bears the risk of a mistake if he is aware, at the time the contract is
                 A party                                  `
made, that he has only limited knowledge with respect to the facts to which the mistake relates
but treats his limited knowledge as sufficient. "' CPL (Delaware),110 Wn. App. at 791 (internal
quotation marks omitted) quoting Bennett, 108 Wash. d at 396).
                           (                         2


                                                              17
No. 42221 2 II
          - -



          We hold that the trial court's easement relocation for access to Jerrold Irwin's garage and

driveway and its grant of an additional easement to the Irwins permitting use of the Clover Creek

bridge are not supported by substantial evidence and, therefore, must be reversed. We otherwise

affirm the trial court's allocation of the roadway and driveway relocation costs, if any, to the

Irwins.


                                            III. DAMAGES


          The Irwins also argue that there is no evidence to support the trial court's award of

damages for their trespass over PNH's property. We agree.

          We may not overturn a fact - s damages award unless substantial evidence does not
                                     finder'

support it,it shocks the conscience, or it resulted from passion or prejudice. Mason v. Mortgage

Am.,
   Inc., Wn. d 842, 850, 792 P. d 142 (1990).Substantial evidence exists when there is a
       114 2                  2

sufficient quantity.of evidence to persuade a fair-
                                                  minded, rational person that a finding is true.

In re Estate ofJones, 152 Wash. d 1, 8, 93 P. d 147 (2004).Such substantial evidence is lacking
                            2             3

here.


        The trial court attributed-its damages award-to PNH's delay in developing the plat, which -- - -
                  -                                            -

delay   it attributed to the Irwins.    But PNH's amended complaint sought damages only for
                         23
trespass, not for delay.      Furthermore, consistent with PNH's complaint's focus on trespass, the

parties did not present argument to the trial court about whether the Irwins were liable to PNH

for damages caused ' by delay, or even whether the Irwin's trespass was the cause of the

development's delay; nor have the parties briefed this issue on appeal. We hold, therefore, that


23 In PNH's prayer for relief, paragraph 6. states, "Grant Plaintiff's judgment against
                                          4
Defendants for damages for Defendants' trespass."CP at 25.



                                                   18
           No. 42221 2 II
                     - -



           the record does not support the trial court's award of damages for delay and we vacate that award

           to PNH.


                    We next address whether the record supports damages against the Irwins on PNH's

           trespass claim. Jerrold Irwin admitted at trial that he has continued to use his old driveway,

           despite the trial court's summary judgment order enjoining him from doing so; this continued use
           is   technically   a '   trespass. Nevertheless, as we have already noted, the parties agreed at oral

           argument that this continued use is acceptable to PNH until such time as PNH provides alternate

           access to Jerrold Irwin's parcel after developing the plat's internal streets. Therefore, we turn

           our attention to the more relevant issue of damages.

                    There is no evidence in the record before us on appeal suggesting that PNH's inability to

           obtain   preliminary plat approval       was   linked to the Irwins' trespass. Nor is there substantial


           evidence to support the trial court's finding that "[ he Irwins, in refusing to vacate the areas
                                                               t]                                 -

           outside of their retained easements, delayed [PNH's]
                                                              development for one half year."CP at 148

           FF 36). Rather, testimony            about the delay in PNH's obtaining plat approval suggests this

I - -- -   delay was attributable to the negotiations and disputes easement -locations; not to the
                     -                                                                  -

           Irwins' interim use of the existing driveways and roadway. And there is no other evidence that

           arguably supports the trial court's award of damages to PNH for the Irwins' trespass. Therefore,

           we reverse and vacate the trial court's award for damages attributable to the Irwins' trespass.




           24
             Dr. Walter F Foto, PNH's managing partner, testified that the dispute between the parties
           about the easements' locations   significantly delayed development of PNH's plat. Royallade
           Omolade, PNH property manager, testified that until the disputed easements were located,
           PNH's plat proposal could not be approved. Although these testimonies arguably supported
           damages for delay, they did not support damages for trespass.

                                                                  19
No. 42221 2 II
          - -



                                                  CONCLUSION


           We affirm the trial court's designation of the reserved easement locations, its denial of

the Irwins' motion to vacate the default judgment against the Ices, and its allocation to the.
                                                                                             Irwins

the costs of relocating their driveways and the south north roadway to conform to the court-
                                                      -

designated easements, if they choose to relocate. We reverse the trial court's damages award to

PNH and its order requiring PNH to grant additional easement rights to Jerrold Irwin's home so

he "may back out,turn and drive forward down his driveway to the plat roads 2' CP at 152 (CL
                                                                            .,,

19).

           In so holding, however, we acknowledge the parties' representations at oral argument that

PNH will allow the Irwins ( )
                          1 continued use of Jerrold Irwin's driveway and its connection to the

existing roadway, or alternate access, until such time as the plat's internal street network
                                                   26                                                                  27
provides     alternative   access   to his   parcel;    and (2)continued   use   of and   access   to   the   bridge

until such use interferes with PNH's development of the subdivision. After PNH installs the




25
  Until PNH develops its plat and installs its internal streets for alternate access, the Irwins may
continue using the existing roadway and driveways for access to Jerrold Irwin's garage and
access to the bridge across Clover Creek, to the extent that such continued use does not affect
PNH's ability to develop its plat.
26
     Again, we note that if PNH provides access to Jerrold Irwin's parcel along an internal plat
street that does not abut his driveway on the north edge of his parcel, he will bear the cost and
burden of relocating his driveway to conform to the court-
                                                         designated easement based on the
easement that he reserved in Larson's hand drawn deed map,to the extent that he so chooses.
27 We note that access to and across the Clover Creek bridge,.
                                                             along with portions of the roadway
as   it   presently exists, lies outside      the Irwins' court-
                                                               designated easements.          Thus, the Irwins'
continued permissive use of these areas until PNH installs its internal plat streets is only
temporary.


                                                          20
No. 42221 2 II
          - -




plat's internal streets, however, PNH may confine the Irwins' access to their court-
                                                                                   designated

easements unless otherwise expressly agreed by the parties.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

040,
2.6.it is so ordered.
 0




                                                 Hunt,P. . l
                                                       J
We concur:




Van Deren, J.

77a             r

Bridg    ater, J. .
               T.
                P




                                               21